SMITH, P. J.
We think the demurrer of the Cincinnati Traction Company filed to the petition of plaintiff in error was properly sustained by the trial court.
While perhaps under the allegations of the petition the acts of negligence complained of against the traction company and the city of Cincinnati are such as constitute concurrent and related torts, yet the same are not joint, being independent in character, and therefore the defendants are not in law joint tort feasors. Morris v. Woodburn, 57 Ohio St. 330 [48 N. E. Rep. 1097]; Mineral City v. Gilbow, 81 Ohio St. 263 [90 N. E. Rep. 800; 25 L. R. A. (N. S.) 627].
The action of the court upon the demurrer is correct and the judgment is affirmed.
Swing and Jones, JJ., concur.